Citation Nr: 0933561	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  07-37 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to increased ratings for the service-
connected residuals of gunshot wounds to the right leg.   

2.  Entitlement to a compensable evaluation for scar of the 
service-connected internal aspect of the right knee (right 
knee scar).   

3.  Entitlement to service connection for claimed 
degenerative arthritis of the cervical spine.  

4.  Entitlement to service connection for the claimed 
residuals of contusions to the chest.  

5.  Entitlement to service connection for the claimed 
residuals of a concussion.  




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The Veteran served on active duty from April 1943 to February 
1946.  His decorations include the Purple Heart Medal with 
Oak Leaf Cluster and the Combat Infantryman's Badge.  

These matters initially come to the Board of Veterans' 
Appeals (Board) on appeal from an August 2006 rating decision 
that assigned a separate 10 percent rating for the service-
connected residuals of a gunshot wound to the right calf and 
a noncompensable rating for the service-connected residuals 
of the right medial thigh.  

In light of certain notice deficiencies in this case, the 
Board has construed to issues on appeal to be as stated on 
the preceding page.  

The issue of a higher evaluation for the service-connected 
residual right knee scar is addressed in the REMAND portion 
of this document and is being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The service-connected residuals of the penetrating right 
above-the-knee gunshot wound currently is shown to be 
productive of a disability picture that more nearly 
approximates that of moderate damage to muscles of the medial 
thigh.  

2.  The service-connected residuals of the perforating right 
below-the-knee gunshot wound with a compound comminuted 
fracture of the tibia is shown to be productive of a 
disability picture that more nearly approximates that of 
severe damage to the muscles of the calf area.  

2.  The currently demonstrated degenerative arthritis of the 
cervical spine is shown as likely as not to be due to an 
injury sustained by the Veteran during his period of active 
service in World War II.  

3.  The Veteran currently is not shown to have suffered from 
residual disablement due to the identified concussion or the 
claimed contusions of the chest sustained during service.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 10 percent rating, 
but not higher for the service-connected right medial thigh 
gunshot wound residuals have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.73 including Diagnostic Code 5315, 4.118 including 
Diagnostic Codes 7801 to (2008).  

2.  The criteria for the assignment of a 30 percent rating, 
but not higher for the service-connected right calf gunshot 
wound and mid-tibial fracture residuals have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.73 including Diagnostic Code 
5314, 4.118 including Diagnostic Codes 7801 to (2008).  

3.  By extending the benefit of the doubt to the Veteran, his 
cervical spine disability manifested by arthritis is due to 
disease or injury that was incurred in active service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).  

2.  The Veteran does not have a disability as the residual of 
a concussion or contusions of the chest due to disease or 
injury that was incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. § 3.303 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, 
VA must notify the claimant of the information and evidence 
not of record that is necessary to substantiate the claim, 
the information and evidence VA will seek to provide, and the 
information and evidence the claimant is expected to provide.  

Here, the RO, in letters dated in March and December 2006, 
October 2007, and January 2008, provided the Veteran with the 
notice required under 38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159(b), including notice that a disability rating and 
effective date will be assigned if the claims are granted.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was also generally notified of the types of 
evidence VA would assist him in obtaining and informed that 
he should send information or evidence relevant to the claims 
to VA.  In addition, the RO provided notice of the law and 
governing regulations, as well as the reasons for the 
determinations made regarding the claims, and also informed 
the Veteran of the cumulative evidence previously provided to 
VA, or obtained by VA on his behalf.  

With respect to the Veteran's increased-compensation claim, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, to include competent 
lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 22 
Vet. App. at 41- 42.  

In this case, the December 2006 RO letter did not meet the 
foregoing requirements described in Vasquez-Flores.  In 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), however, 
the United States Court of Appeals for the Federal Circuit 
held that, where VA can show that the error did not affect 
the essential fairness of the adjudication, VCAA notice 
errors would not require reversal.  

To demonstrate this, VA must show that the purpose of the 
notice was not frustrated, such as by demonstrating:  
(1) that any defect was cured by actual knowledge on the part 
of the claimant, see Vazquez-Flores v. Peake, 22 Vet. App.  
at 48 ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  

Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores v. Peake, 22 Vet. App. at 45.  

In this case, the Board finds that the notice defect in this 
case did not affect the essential fairness of the 
adjudication.  In this regard, the Board notes that the 
December 2006 RO letter specifically informed the Veteran 
that he should submit evidence showing that his service-
connected disability had gotten worse and proceeded to 
suggest documents and records that would tend to demonstrate 
this worsening.  

An October 2007 Statement of the Case also included 
applicable Diagnostic Codes for his disability and other 
information regarding what was required for a higher 
evaluation for the Veteran's service-connected disability.  

Here, the Board notes that VA provided full VCAA notice with 
respect to the Veteran's increase rating claim after the 
initial decision in this case.  While the notice provided was 
not given prior to the first RO adjudication of the claim, 
the notice was provided by the RO prior to the certification 
of the Veteran's case to the Board.  

The Board also finds that the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and observes that the Veteran and his 
representative have had time to consider the content of the 
notice and respond with any additional evidence or 
information relevant to the claim.  

Based on the above, the Board concludes that any defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
Veteran are to be avoided).  To decide the appeal on these 
facts would not be prejudicial error to the Veteran.  

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A.  In 
particular, the information and evidence associated with the 
claims file consists of the Veteran's service records, post-
service medical treatment records, VA examination reports, 
and written statements submitted by the Veteran and his 
representative in support of the claims.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the Veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the Veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.  


II.  Increased rating

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  See 
38 C.F.R. § 4.3.  The Veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  

Generally, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

Where the question for consideration is the propriety of the 
initial evaluation assigned after the grant of service 
connection, however, evaluation of the medical evidence since 
the effective date of the grant of service connection and 
consideration of the appropriateness of "staged ratings" is 
required.  See Fenderson  v. Brown, 12 Vet. App. at 126.  

In addition, the Court has also held that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board also notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 
538 (1993).  

One diagnostic code may be more appropriate than another 
based on such factors as the Veteran's relevant medical 
history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

In this case, the service-connected right thigh scar is 
evaluated as noncompensable under Diagnostic Code 7805.  In 
order to warrant a higher evaluation under Diagnostic Code 
7805, the scar must limit the function of the Veteran's right 
thigh or leg in some way.  

The service-connected right thigh scar could also be rated 
under Diagnostic Codes 7801 to 7804.  These codes evaluate 
scars, other than head, face or neck, that are deep, or that 
cause limitation of motion (7801), that are superficial and 
that do not cause limitation of motion, if the area covered 
by the scar is 929 square centimeters or greater (7802), that 
are superficial and unstable (7803), or that are superficial 
and painful on examination (7804).  

In February 2006, a VA examination noted that the Veteran had 
suffered gunshot wounds to the right leg during World War II.  
On the right lower extremity, the Veteran had a scar that 
measured 2.5 cm by .5 cm.  It was .2 cm deep and was slight 
tender to palpation.  While there were not adhesions, the 
examiner identified "obvious tissue loss."  

In connection with a VA examination in March 2006, the 
Veteran reported participating in the Normandy landings with 
the 29th Division in June 1944.  He reported sustaining shell 
fragment wounds in July 1994 and then being shot in the leg 
at close range by a German soldier in August of that year.  

The right thigh scar was evaluated by VA in January 2007.  It 
was noted to be a very superficial scar of the right medial 
thigh.  The Veteran denied having any pain, residuals or 
instability of the scar.  The examiner noted that he had 
sustained a "flesh wound" to the right medial thigh.  

Copies of VA outpatient treatment records show that the 
Veteran was seen for complaints of right leg pain and 
occasional giving out in April 2005.  The Veteran displayed 
some trouble in lifting his right foot with dorsiflexion.  

Given the current evidence consistent with an apparent 
penetrating gunshot wound to the upper right leg and his 
recent complaints of right leg pain, the Board finds that the 
service-connected disability picture more nearly resembles 
that of moderate muscle damage to the muscles of the medial 
thigh region.  Hence, on this record, an increased rating of 
10 percent is assignable for an injury to the musculature on 
the basis of likely lowered fatigue thresholds attributable 
thereto.  

In considering his right leg complaints of pain and trouble 
in raising his right foot and the current findings of 
definite loss of tissue in the right calf region, the Board 
also finds that the service-connected right calf gunshot 
wound and tibial fracture residuals are more appropriately 
rated as consistent with a level of muscle damage approaching 
that of a severe injury at this time.  Hence, on this record, 
an increased rating of 30 percent is for application for the 
service-connected right calf gunshot wound residuals. 



III.  Entitlement to service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases, such as arthritis, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.  

Further, service connection may be granted for disability 
proximately due to or the result of a service-connected 
disability and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) and as revised by 
71 Fed. Reg. 52744-52747 (final rule revising § 3.310 to 
conform to the Court's holding in Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc)).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

Indeed, the Court has declared that in adjudicating a claim, 
the Board has the responsibility to do so.  Bryan v. West, 13 
Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  


A.  Cervical spine 

In this case, the Veteran's service treatment records do not 
show complaints or findings of a cervical spine disorder in 
service.  The service records do, however, note that the 
Veteran suffered a concussion in service.  The Veteran 
asserts that, since leaving service, he has had difficulty 
turning his neck and that this causes him pain.  

The Veteran was afforded a VA examination in January 2007.  
The examiner indicated that the Veteran's claims file had 
been reviewed in connection with the examination.  

The examiner noted the Veteran's history of concussion in 
November 1945 as a result of a motor vehicle accident.  After 
examining the Veteran, the examiner diagnosed the Veteran 
with multilevel spondylotic disease of C4 through C6 with 
bilateral neuroformal narrowing at C5 to C6.  

The examiner then opined that "[c]oncussions of the brain 
generally do not lead to arthritis of the bony structures of 
the cervical spine.  There [was] no medical evidence to 
support the Veteran's contention.  Thus, it [was] not at all 
likely that the pathology of the C-spine noted today was 
caused by, nor [was] it the result of the concussion of the 
brain in November of 1945."  

Significantly, the VA examiner did not address the Veteran's 
credible lay assertions of having had neck pain since the 
time of the injury in service.  

The Board also notes that the Veteran was examined by VA in 
February 2006.  This examiner also examined the Veteran and 
diagnosed the Veteran with cervical spine degenerative 
changes.  This examiner did not offer an opinion regarding 
nexus to service.  

Based on this record, the Board finds that the evidence to be 
in relative equipoise in showing that the Veteran's cervical 
spine arthritis as likely as not is due to trauma suffered to 
his neck during his period of service.  In resolving all 
reasonable doubt in his favor, service connection for 
cervical spine arthritis is warranted in this case.   

In this regard, the Veteran's credible testimony and written 
assertions have been considered and serve to establish that 
he has experienced ongoing neck pain since service.  


B.  Residuals of concussion and contusions to the chest.

With respect to the residuals of a concussion and contusions 
to the chest, the service treatment records confirm that the 
Veteran did suffer a concussion in service, as well as 
probable contusions to the chest area.  

During a VA examination dated in January 2007, the Veteran 
indicated that he did not have residuals of a shell fragment 
wound to the right chest and that he did not intend this to 
be part of his claim.  

Upon examination, the examiner noted that the Veteran was 
unable to identify any shell fragment wound residuals or 
scars of the right chest and denied having any pain or 
restriction of activity due to such injury.  

With respect to residuals of a concussion, the Board notes 
that during the January 2007 VA examination, the examiner did 
not identify any disability that might have resulted from a 
concussion in service.  

The Veteran was also examined by VA in February 2006, but 
this examination also did not show any residuals from a 
concussion.  During this examination, the Veteran denied 
having headaches, glaucoma, cataracts or visual problems.  He 
also denied neck trauma, lumps or dysphagia.  

Based on the foregoing, the Board must deny the Veteran's 
claims.  The Veteran has not been found to have any current 
disability due to the claimed contusion of the chest or as 
the residual of the documented concussion in service.  
Without a current disability, the claim of service connection 
must be denied under the law.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

In so concluding, the Board finds that the medical evidence 
is against the Veteran's claims.  38 C.F.R. § 3.159(a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  


ORDER

An increased rating of 10 percent, but no more for the 
service-connected right medial thigh wound residuals is 
granted, subject to the regulations controlling disbursement 
of VA monetary benefits.  

An increased rating of 30 percent, but no more for the 
service-connected right calf gunshot wound and mid-tibial 
fracture residuals have is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  

Service connection for degenerative arthritis of the cervical 
spine is granted.  

Service connection for the claimed residuals of contusions to 
the chest is denied.  

Service connection for the claimed residuals of a concussion 
is denied.  



REMAND

After reviewing the claims file, the Board finds that the 
claim for a higher evaluation for his service-connected scar 
involving internal aspect of the right knee is currently on 
appeal because the Veteran entered a timely notice of 
disagreement in this case.  

Based on this review, a Statement of the Case must be 
provided to the Veteran to fully address the claim for 
increase.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

The RO should furnish the Veteran a 
statement of the case regarding the issue 
of a compensable evaluation for the 
service-connected scar, internal aspect 
of the right knee, to include 
notification of the need, and the 
appropriate time period, in which to file 
a substantive appeal to perfect the 
issues, in accordance with 38 C.F.R. 
§ 19.30.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


